Electronically Filed
                                                          Supreme Court
                                                          SCPW-14-0001021
                                                          14-AUG-2014
                             SCPW-14-0001021              12:15 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                   vs.

                    KEVIN NAKAYAMA, Petitioner.


                           ORIGINAL PROCEEDING
                           (CR. NO. 13-1-0381)

ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Kevin Nakayama’s
petition for writ of habeas corpus, filed on July 28, 2014, the
documents attached thereto and submitted in support thereof, and
the record, it appears that habeas corpus relief is available to
Petitioner in the circuit court and Petitioner presents no
special reason for invoking the supreme court’s original
jurisdiction.   See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787,
788 (1976).   Therefore,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied without prejudice to seeking habeas
corpus relief in the circuit court.
          DATED:   Honolulu, Hawai#i, August 14, 2014.
                                         /s/ Mark E. Recktenwald
                                         /s/ Paula A. Nakayama
                                         /s/ Sabrina S. McKenna
                                         /s/ Richard W. Pollack
                                         /s/ Michael D. Wilson